Citation Nr: 1828209	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  16-18 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).   


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran and his daughter.  


ATTORNEY FOR THE BOARD

C. O'Donnell, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1952 to October 1954 and from January 1955 to December 1957.      

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In connection with this appeal, the Veteran and his daughter testified at a videoconference hearing before the undersigned Veterans Law Judge in March 2018 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing has been associated with the claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


REMAND

The Board finds that additional development is required before the claim on appeal is decided.

The Veteran asserts that he has an acquired psychiatric disability as a result of in-service events.  Specifically, the Veteran reports that he experienced a constant fear of hostile activity from enemy forces as a result of his conceded period of service in the Korea in 1953.  

In June 2002, VA made a formal finding that it could not locate the Veteran's service treatment records (STRs), and that future efforts would be futile.  In situations where the service records are incomplete, lost or presumed destroyed through no fault of the veteran, VA has a heightened duty to assist in the development of the case, as well as a heightened obligation to explain findings and conclusions and to consider carefully the benefit-of-the-doubt doctrine.  See Marciniak v. Brown, 10 Vet. App. 198, 200 (1997) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

In light of the foregoing, the Board finds that the Veteran may have an acquired psychiatric disability associated with his period of active service.  To date, no VA medical opinion has been obtained with regard to the Veteran's claimed mental health condition.  Therefore, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any acquired psychiatric disability that may be present, to include PTSD.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, current treatment records should be identified and obtained before a decision is made with regard to the remaining issue on appeal. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.  

2. Then, schedule the Veteran for a VA examination by an appropriate psychologist or psychiatrist to determine the nature and etiology of any acquired psychiatric disabilities, to include PTSD. The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed.  

Based on the examination results and review of the record, the examiner must identify all psychiatric disabilities present during the pendency of the appeal and proximate thereto.  

Then, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any currently present psychiatric disability had its onset during the Veteran's active service, or is otherwise etiologically related to such service.  In forming the opinion, the examiner should specifically note the Veteran's competent and credible statements regarding the onset and continuity of his symptoms.  Specifically, the examiner must address the February 2015 letter from G.S.  

The rationale for all opinions expressed must be provided.

3. Confirm that the VA examination report and all medical opinions provided comport with this remand, and undertake any other development determined to be warranted.  

4. Then, readjudicate the issue on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





